Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Applicant's representative Mr. Adam Schlosser on 4/11/2022.
The application has been amended as follows: 
1) In claim 1 at lines 9-17, “wherein the optical function member is provided with a light transmitting portion that constitutes a part of an optical path between a beam splitter unit that constitutes an interference optical system in combination with the movable mirror and the fixed mirror, and the fixed mirror, the light transmitting portion is a portion that corrects an optical path difference that occurs between an optical path between the beam splitter unit and the movable mirror, and the optical path between the beam splitter unit and the fixed mirror, and the second surface of the base and the third surface of the optical function member are joined to each other” has been changed to -- wherein the optical function member is provided with a light transmitting portion that constitutes a part of an optical path between a beam splitter unit and the fixed mirror, wherein the beam splitter unit constitutes an interference optical system in combination with the movable mirror and the fixed mirror,
the light transmitting portion is a portion that corrects an optical path difference that occurs between an optical path between the beam splitter unit and the movable mirror, and the optical path between the beam splitter unit and the fixed mirror, and
the second surface of the base and the third surface of the optical function member are attached to each other--
2) In claim 9 at line 3, “wherein the outer edge” has been changed to --wherein an outer edge--
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
After completing a thorough search of independent claim 1, the closest reference to US 20140152993 (Hirao) discloses a mirror unit comprising mirror device thereof. But none of the searched prior arts alone or in combination discloses the claimed invention having the following recited limitations of independent claim 1.
 	Regarding claim 1, a mirror unit comprising “wherein the optical function member is provided with a light transmitting portion that constitutes a part of an optical path between a beam splitter unit and the fixed mirror, wherein the beam splitter unit constitutes an interference optical system in combination with the movable mirror and the fixed mirror, the light transmitting portion is a portion that corrects an optical path difference that occurs between an optical path between the beam splitter unit and the movable mirror, and the optical path between the beam splitter unit and the fixed mirror, and
the second surface of the base and the third surface of the optical function member are attached to each other” along with other limitations of claim 1. 
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hara et al. (US 20130222809) teaches a mirror device (15 and 18) that includes a base (18 in FIG. 1) including a first surface and a second surface opposite to the first surface (FIG.1), and a movable mirror (15) supported in the base to be movable along a first direction that intersects the first surface (FIG. 1). 
US 6392807 teaches tunable dispersion compensator 1100, the reflective surfaces 1102a-1102b are attached to and move (or are translated) together with the movable reflector

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHEE Y GRAY whose telephone number is (571)270-3211.  The examiner can normally be reached on M, W and R, 8:00 am-4:00 pm and F 8 :00 to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4211.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUNGHEE Y GRAY/
Primary Examiner, Art Unit 2886